Title: From George Washington to Major General Stirling, 26 October 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Hd Qrs West-point 26 Octbr 1779
        
        I have been favored with your letter of the 22d and am much obliged to you for the intelligence it contains. The chief part of it I have had confirmed from different quarters.
        Your Lordships offer to go down to the Count should he favor us with a visit is very interesting but it has been anticipated by my sending Gen. du Portail and Lt Col. Hamilton, who some time since set out on this business—fully possessed of my Ideas & of every informn I cd give. They are now waiting at little Egg harbour in expectation of seeing him. As the matter stands—and as you suppose you will in a few days be in a condition to act on horseback, I hope we shall be able to employ your Lordship to as much advantage with ourselves.
        We hear not a single word of the Southern operations. I have the honor to be your &.
        
          G.W.
        
      